  8:20-cv-00015-JFB-CRZ Doc # 87 Filed: 02/23/21 Page 1 of 1 - Page ID # 389




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

ROSEMARY KELLY,

                      Plaintiff,                             8:20CV15

      vs.
                                                              ORDER
GRADIENT     ADVISORS,     LLC, a
Minnesota   organization; RICHARD
SLIFER, and MICHAEL SILVA,

                      Defendants.


      For the reasons stated on the record, (Filing No. 85),


      IT IS ORDERED that as to Plaintiff’s motion to compel, (Filing No. 86),


      1)        As to Plaintiff’s First Set of Interrogatories and Document Production
requests, Plaintiff’s motion to compel is granted in part and denied in part.
Defendant Slifer’s supplemental responses to Plaintiff’s discovery, as ordered on
the record, shall be served on or before March 12, 2021.


      2)        As to Plaintiff’s Second Set of Document Production requests, any
motion to serve such requests out of time, and to demand a response thereto,
shall be filed on or before March 12, 2021. On or before March 5, 2021, the
parties shall again confer in good faith to resolve this issue without further court
intervention.

      Dated this 23rd day of February, 2021.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
